Title: Jonathan Williams, Jr., to the American Commissioners, 28 April 1778: résumé
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Nantes, April 28, 1778: I have received a consignment from M. Grand, which he tells me was shipped on your account; what do I do with it? I have also received 196 swivel guns for which you paid Mr. Merckle; they are the worst I ever saw and should be sold for scrap. From the same source come muskets and parts for them. Of the clothes, arms, etc., remaining in the magazine, I can ship at the moment only a small part, if any. Some 30 tons of anchors that I imported from Spain have arrived; perhaps they can go on the Boston. Except for them, I shall need only 20,000 l.t. more to close my accounts.>
